DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-7 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/15/2022.

Information Disclosure Statement
The information disclosure statement filed 07/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1-3, 8-12, and 14 are objected to because of the following informalities: 
Regarding claim 1, the Examiner respectfully suggests “orfilm” in line 2 read “or film”.
Regarding claim 1, the Examiner respectfully suggests “has a surface temperature of "glass transition temperature of resin component + 5°C or higher" to "glass transition temperature of resin component + 30°C or lower"” in line 9-10 read “has a surface temperature between 5 °C to 30 °C greater than a glass transition temperature of the resin component”. 
Regarding claims 2, 3, 8-12, and 14, the Examiner respectfully suggests “according to Claim 1” read “according to claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 8-12, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a sheet” in line 8. It is unclear whether “a sheet” in line 8 is referring to “a sheet” in line 7 or a different sheet. Clarification and correction is required.
Claim 3 recites the limitation “a resin component” in line 2-3. It is unclear whether “a resin component” in line 2-3 is referring to “a resin component” in line 3 of claim 1 or a different resin component. Clarification and correction is required.
Claim 14 recites the limitation "the die non-contacting surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (JP2006124517A), and further in view of Ueda et al. (US20100216963).
Regarding claim 1, Yasuda teaches a method for producing a reinforced aromatic polycarbonate resin sheet or film (“the manufacturing method of the aromatic polycarbonate resin composition of this invention is demonstrated”- see pg. 7 line 55-56 and “The molding method for 32 obtaining a molded product comprising the aromatic polycarbonate resin composition of the present invention”- see pg. 8 line 32-33) comprising: 
obtaining a resin composition comprising a resin component containing (A) an aromatic polycarbonate (“Examples of the thermoplastic resin other than the aromatic polycarbonate that can be preferably used in the resin (A) mainly composed of the aromatic polycarbonate”- pg. 4 line 5-6) and (C) a reinforcing filling material (“the component (B) is a solid inorganic compound… the rigidity and strength of the composition (function as a reinforcing material)”- se pg. 4 line 19-21); 
melt-kneading the resin composition (“resin composition of the present invention can be obtained by blending the above components (A) to (E) and other components as necessary in the above composition ratio, and melt-kneading with an extruder”- see pg. 7 line 57-59) at a temperature of 260 °C or higher to obtain a molten resin composition (“melt-kneading is usually carried out by appropriately selecting the cylinder set temperature of the extruder at 200 to 300 ° C”- see pg. 8 line 27-28); 
molding the molten resin composition into a sheet (“sheet extrusion and inflation molding are preferably used when a sheet-like thin molded product is produced”- see pg. 8 line 34-35); and 
compressing the molten resin composition molded into a sheet with a cooling roll (“sheet-like molded body having a desired surface shape was prepared by controlling the roll temperature to a specific temperature by using a roll surface”- see pg. 10 line 24-25).
While Yasuda suggests adjusting the cooling roll temperature (“it is possible to produce a molded body having a surface shape with a desired surface roughness only by adjusting the roll temperature”- see pg. 9 line 19-20), Yasuda fails to explicitly teach the cooling roll has a surface temperature of "glass transition temperature of resin component + 5C or higher" to "glass transition temperature of resin component + 30 °C or lower".
In the same field of endeavor pertaining to a method for producing a reinforced aromatic polycarbonate resin sheet or film, Ueda teaches the cooling roll has a surface temperature of "glass transition temperature of resin component + 5C or higher" to "glass transition temperature of resin component + 30 °C or lower" ([0121] The above-described thermoplastic resin includes… a polycarbonate polyurethane resin), Ueda teaches the cooling roll has a surface temperature of "glass transition temperature of resin component + 5C or higher" to "glass transition temperature of resin component + 30 °C or lower" ([0063] the film 12A is heated with the first cooling roller 18 of which the surface temperature has been set at the glass transition temperature Tg+10 to Tg+200.degree. C). Setting the cooling roll surface temperature of a "glass transition temperature of resin component + 5C or higher" to "glass transition temperature of resin component + 30 °C or lower” can effectively prevent the formation of wrinkles in the film ([0060] and accordingly can be effectively inhibited from forming a wrinkle in the film 12A when having landed on the first cooling roller).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the cooling roll of Yasuda have a surface temperature of a "glass transition temperature of resin component + 5C or higher" to "glass transition temperature of resin component + 30 °C or lower”, as taught by Ueda, for the benefit of effectively inhibiting the formation of wrinkles in the film.
Regarding claim 2, Yasuda modified with Ueda teaches the method according to claim 1. Further, Yasuda teaches wherein obtaining the resin composition further comprises melt-kneading the resin component containing (A) the aromatic polycarbonate; 
and adding (C) the reinforcing filling material to the melt-kneaded resin component (“It is also possible to supply each component independently to the melt- kneading apparatus.”- see pg. 8 line 3-4).
Regarding claim 8, Yasuda modified with Ueda teaches the method according to claim 1, wherein (C) the reinforcing filling material comprises at least one selected from (c-1) a fibrous filler having a fiber length of 5 mm or less and (c-2) a plate-like filler (“Examples of the plate-like component (B) include talc, mica, pearl mica, glass flakes, and kaoli”- see pg. 4 line 24-25) having an average particle diameter of 1000 µm or less (“average particle size (a) of the component (B) is preferably 0.001 to 500 μm, more preferably 0.01 to 100 μm, still more preferably 0.1 to 50 μm, and particularly preferably 1 to 30 μm”- see pg. 5 line 5-6).
Regarding claim 11, Yasuda modified with Ueda teaches the method according to claim 1. Further, Yasuda teaches herein a T-shaped die melt extruder is used (“cylinder 26 set temperature of 270 ° C. with a 65 mm single-screw extruder (GM 65-25 manufactured by GM Engineering 27 Co., Ltd.) equipped with a T-die”- pg. 10 line 26-28).
Regarding claim 12, Yasuda modified with Ueda teaches the method according to claim 1. Further, Yasuda teaches wherein the reinforced aromatic polycarbonate resin sheet or film has a thickness of 0.2-1.5 mm (“The molded body according to any one of 1 to 7 above, wherein the molded body is a diffusion plate. The molded body according to any one of 1 to 8 above, wherein the molded body is a diffusion film having a thickness of 0.4 mm “- pg. 3 line 10-12) and an arithmetic mean surface roughness (Ra) of at least one surface of the reinforced aromatic polycarbonate resin sheet or film is 2.0 μm or less.

Claim(s) 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (JP2006124517A) and Ueda et al. (US20100216963), and further in view of Kurokawa et al. (US20140155548).
Regarding claim 3, Yasuda modified with Ueda teaches the method according to claim 1, wherein the reinforced aromatic polycarbonate resin sheet or film has a thickness of 0.2-1.5 mm (“A strip- shaped molded body (thickness 0.1 mm to 3.0 mm)”- see pg. 10 line 33-34) and an arithmetic mean surface roughness (Ra) of at least one surface of the reinforced aromatic polycarbonate resin sheet or film is 2.0 μm or less (“The molded product according to any one of 1 to 5 above, wherein the surface roughness of at least one side of the molded product has an arithmetic average roughness (Ra) value of 1 μm or more”- see pg. 3 line 7-9), and wherein the reinforced aromatic polycarbonate resin sheet or film comprises a reinforcing filling material containing at least one selected from (c-1) a fibrous filler and (c-2) a plate-like filler  (“Examples of the plate-like component (B) include talc, mica, pearl mica, glass flakes, and kaoli”- see pg. 4 line 24-25). However, Yasuda fails to teach wherein the resin composition comprises a resin component containing (A) 40-80 pts. mass of the aromatic polycarbonate and (C) 20-60 pts. mass of the reinforcing filling material, where the total of (A) the aromatic polycarbonate and (C) the reinforcing filling material is 100 pts. mass. 
In the same field of endeavor pertaining to a method for producing a reinforced aromatic polycarbonate resin sheet or film, Kurokawa teaches wherein the resin composition comprises a resin component containing (A) 40-80 pts. mass of the aromatic polycarbonate (Abstract: aromatic polycarbonate resin composition includes, with respect to 100 parts by mass of a resin component containing 55 to 85 percent by mass of an aromatic polycarbonate resin (A)) and (C) 20-60 pts. mass of the reinforcing filling material ([0100] blend amount of the E-glass reinforcing material (D) is, with respect to 100 parts by mass of the total of the aromatic polycarbonate resin (A) and the (meth)acrylate copolymer (B), preferably 2 to 80 parts by mass and more preferably 5 to 50 parts by mass), where the total of (A) the aromatic polycarbonate and (C) the reinforcing filling material is 100 pts. mass. The amount of reinforcing material is adjusted in accordance with properties required for the application of the sheet or film, such that a lower limit is required to improve mechanical properties and an upper limit is required to avoid moldability degradation ([0100] is preferably appropriately adjusted in accordance with properties required for the application of the aromatic polycarbonate resin composition and/or the type of E-glass reinforcing material (D) to be used. When the blend amount of the E-glass reinforcing material (D) is smaller than the lower limit described above, the effect of improving mechanical properties obtained by blending of the E-glass reinforcing material (D) cannot be sufficiently obtained, and when the blend amount is more than the upper limit described above, the moldability tends to be degraded).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the resin composition of Yasuda modified with Ueda comprise a resin component containing (A) 40-80 pts. mass of the aromatic polycarbonate and (C) 20-60 pts. mass of the reinforcing filling material, as taught by Kurokawa, for the benefit of controlling the mechanical properties and moldability of the sheet or film.
Regarding claim 10, Yasuda modified with Ueda teaches the method according to claim 1. However, Yasuda fails to teach wherein (C) the reinforcing filling material comprises an E-glass reinforcing material.
In the same field of endeavor pertaining to a method for producing a reinforced aromatic polycarbonate resin sheet or film, Kurokawa teaches wherein (C) the reinforcing filling material comprises an E-glass reinforcing material ([0071] The aromatic polycarbonate resin composition of the present invention may contain as a (D) component, an E-glass reinforcing material (hereinafter referred to as "E-glass reinforcing material (D)" in some cases)). E-glass reinforcing material can further improve the elastic modulus, the flexural strength, impact resistance, and mechanical properties of the resin sheet or film.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the reinforcing filling material of Yasuda modified with Ueda comprise an E-glass reinforcing material, as taught by Kurokawa, for the benefit of further improving the mechanical properties of the resin sheet or film.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (JP2006124517A) and Ueda et al. (US20100216963), and further in view of Hayashida (US20160024301).
Regarding claim 9, Yasuda modified with Ueda teaches the method according to claim 8. While Yasuda teaches the reinforcing filling material comprises a fibrous filler, Yasuda fails to teach the fibrous filler has a fiber length of 5 mm or less and a flat or elliptic cross-sectional shape.
In the same field of endeavor pertaining to a method for producing a reinforced aromatic polycarbonate resin sheet or film, Hayashida teaches the reinforcing filling material has a fiber length of 5 mm or less ([0261] The fiber diameter of wollastonite is preferably 0.1 to 10 more preferably 0.1 to 5 μm, much more preferably 0.1 to 3 μm. The aspect ratio (average fiber length/average fiber diameter) of wollastonite is preferably not less than 3. The upper limit of the aspect ratio is not more than 30; an average fiber diameter of 10 μm with an aspect ratio of 30 would result in an average fiber length= 30 x 10 μm= 300 μm= 0.3 mm) and a flat or elliptic cross-sectional shape (Abstract: glass fibers having a flat cross section). Fibers with a flat cross-sectional shape improve the anisotropy, weld strength, and flame retardancy of the resin sheet or film ([0182] When glass fibers having a flat cross section which have an average value of the long diameter/short diameter ratio within this range are used, anisotropy and weld strength are greatly improved and flame retardancy can also be greatly improved).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the fibrous filler of Yasuda modified with Ueda to have a flat or elliptic cross-sectional shape, as taught by Hayashida, for the benefit of improving the anisotropy, weld strength, and flame retardancy of the resin sheet or film.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yasuda et al. (JP2006124517A) and Ueda et al. (US20100216963), and further in view of Inada et al. (US20150336323).
Regarding claim 14, Yasida modified with Ueda teaches a method for producing a molded article from a resin sheet or film obtained by the method according to claim 1, wherein an arithmetic mean surface roughness (Ra) of the die-non-contacting surface of the molded article is 2.0 μm or less. However, Yasida fails to teach the method comprising thermal press molding the reinforced aromatic polycarbonate resin sheet or film.
In the same field of endeavor pertaining to a method for producing a reinforced aromatic polycarbonate resin molded product ([0036] A thermoplastic resin, such as… a polycarbonate resin or a polyester resin, is used as the resin that consolidates the main fibers 71 and the auxiliary fibers 72), Inada teaches the method comprising thermal press molding the reinforced aromatic polycarbonate resin sheet or film ([0037] The blank sheet 7 is molded into a three-dimensional shape by pressing the blank sheet 7 heated to make the resin soften against the drag 6b). Thermal press molding the reinforced aromatic polycarbonate resin sheet or film allows for the manufacturing of complex shapes such as a fan blade without the occurrence of wrinkling ([0015] a fan blade and the apparatus for manufacturing a fan blade according to the present invention, occurrence of wrinkling can be prevented when the fan blade is formed by thermoforming from a blank sheet comprising a plurality of fibers arranged in parallel with each other consolidated by a resin).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the method of Yasida modified with Ueda comprise thermal press molding the reinforced aromatic polycarbonate resin sheet or film, as taught by Inada, for the benefit of molding complex shapes such as a fan blade without the occurrence of wrinkling.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743